Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on June 03, 2022 in response to the Office Action of March 18, 2022 is acknowledged and has been entered. Claims 1, 3-5, 11-13, 15-17 and 19 have been amended. Claims 1-20 are pending, claims 6-10 are withdrawn, and claims 1-5 and 11-20 are under examination in this Office action.

Response to Amendment
The objections to claims 1 and 19 are now withdrawn in view of the claim amendment. 
The claim interpretation under 35 U.S.C. 112(f) to claim 12 is now withdrawn in view of the claim amendment.
The rejection to claims 1-5 and 11-18 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment. A new ground of rejection is now raised to claims 1, 11 and 15 and their dependent claims as the role of the second light emission remains unclear in claims 1, 11 and 15. 
The rejection to claims 1-2, 11-14 and 17-20 under 35 U.S.C. 102(a)(2) is now withdrawn in view of the claim amendment. 
The rejection to claims 3 and 15 under 35 U.S.C. 103 is now withdrawn in view of the  claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Clam 1 recites in lines 8-14 “a force measurer configured to measure a first contact force between the object and the pulse wave measurer; and a processor configured to control, based on a result of a comparison between the first contact force and a target force, the emission of the second light from the second light source, and to estimate a blood pressure of the object based on the measured pulse wave signal and a second contact force that is measured by the force measurer after the emission of the second light has been controller”. These limitations render the scope of the claim indefinite based on the following consideration:
First, as recited in the claim, it is the “emission” of the second light that is being controlled based on the comparison result between the first contact force and a target force, i.e., depending on the comparison, the second light would be emitted at a certain level, or would not be emitted. 
Secondly, as recited, the blood pressure is estimated based on (1) the measured pulse wave signal (which is measured by the photodetector based on the first light emission and has the second light emission) and (2) a second contact force. The only link of the blood pressure estimation to the second light is the timing of the measurement of the second contact force, which is after the emission of the second light. 
Therefore, based on the above, (1) the second light may not be emitted (because of the comparison result), and if so the second contact force would not be measured, and the blood pressure would not be estimated; and (2) the second light may be emitted (again, because of the comparison result), it merely serves the purpose of providing a timing for the second contact force to be pleasured. Since there is no indication that the contact between the object and the pulse wave measurer is changed, the second contact force would remain identical to the first contact force no matter when it is measured. 
 The controlling of the emission of the second light, the utility of the second light emission, and the role of the second contact force in the process of measuring/estimating the blood pressure is therefore unclear. 
The same rejection applies to claims 13 and 19 for the substantially equivalent limitations. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Allowable Subject Matter
Claims 4, 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejection to the base claim is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation recited in claims 4 and 16 in regard to the feature of the target force being linearly increases over time, in combination with the other claimed limitations, is not taught or disclosed in the prior arts. 
The following is a statement of reasons for the indication of allowable subject matter:  the limitation recited in claim 5 in regard to the feature of how the amount of the second light is changed based on the comparison of the measured contact force to the target force, is not taught or disclosed in the prior arts. 

Response to Arguments
Applicant’s arguments in regard to the teaching of Asvadi in regard to the amended features have been fully considered and they are persuasive. The previously issued rejections under 35 U.S.C. 102(a)(2) and 103 are now withdrawn. 
In specific, Applicant asserted that Asvadi does not teach the controlling the emission of the second light based on a result of a comparison between the first contact force and a target force, and estimating the blood pressure of the object based on the measured pulse wave signal and a second contact force that is measured after the emission of the second light has been controlled (Remarks, pp.11-13). Examiner respectfully agrees that the prior arts do not teach such a feature. However, as indicated in the rejection section under 35 U.S.C. 112(b), the controlling of the emission of the second light, the utility of the second light emission, and the role of the second contact force in the process of measuring/estimating the blood pressure is unclear. Please refer to the rejection section for the details. If Applicant intends to claim that the emission of the second light is to guide or induce the user to increase or decrease the contact force for the purpose of obtaining a more accurate measurement, as disclosed in the specification as filed, [0054], the claims should be amended to clearly reflect such a feature. 
Based on the above consideration, claims 1-5 and 11-20 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793